DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes election with traverse in regards to Group I (Claims 1-7) filed on 04/15/2021. Group I claims (Claims 1-7) are now pending. 
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 12/27/2019 and 07/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan (US 10417190 B1) in view of Yang (US 20170255399 A1).

Regarding Claim 1, Donlan teaches storage device, comprising: a media unit, wherein a capacity of the media unit is divided into a plurality of zones ([Donlan Fig. 3, Col. 17 Lines 49-58] depicts a disk drive (i.e. media unit) divided into a plurality of zones, where it is described that the disk drive may be an SSD), the controller configured to: update zone metadata to recommend to a host device to reset one or more full zones of the plurality of zones ([Donlan Col. 3 Lines 4-24] describes a zone footer (i.e. zone metadata) to denote that a zone is closed  and ready for zone cleaning (i.e. is ready for reset)); update the zone metadata to recommend to the host device to transition one or more open zones of the plurality of zones to a full state ([Donlan Col. 33 Lines 50-57] describes full zones being closed by writing a zone footer (i.e. metadata) to indicate that the zone is closed and no further writes to the zone may be possible; also describes that the closing of the zone may be deferred until just doing another write operations (i.e. the initial write to a footer may be considered the recommendation)); transition the one or more open zones to the full state ([Donlan Col. 18 Lines 45-47, see Col. 33 Lines 50-57 above] describes transitioning an active zone to a closed zone because the zone is full); and update the zone metadata to alert the host device that the one or more open zones have been transitioned to the full state ([Donlan Col. 33 Lines 50-54] describes full zones being closed by writing a zone footer (i.e. metadata) to indicate that the zone is closed and no further writes to the zone may be possible).
Donlan does not explicitly teach wherein the media unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks and a controller coupled to the media unit).
Yang teaches wherein the media unit comprises a plurality of dies, each of the plurality of dies comprising a plurality of erase blocks ([Yang Fig. 1B,para. 0032] depicts multiple chips 134-N, 138-N (i.e. die) where it is described that the memory chips include individually selectable erase blocks); and a controller coupled to the media unit ([Yang Fig. 1B] depicts controllers 130-1, 130-M connected to NVM chips 134-N and 138-K).
Donlan and Yang are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Donlan and Yang before him or her to modify the memory system of Donlan to include the erase blocks of Yang. The motivation for modifying the aforementioned inventions would be obtaining the advantage of making the system more efficient as the system can reuse the erase blocks. Therefore, combining Donlan and Yang would yield predictable results and it would have been obvious to combine Donlan and Yang to obtain the invention as specified in the instant application claims. 

Regarding Claim 3, Donlan in view of Yang teaches the storage device of claim 1.
Further, Donlan teaches wherein the zone metadata is updated with an attribute of Reset Full Zone Anticipated to recommend to the host device to reset the one or more full zones ([Donlan para. 0019] describes a zone footer (i.e. zone metadata) to denote that a zone is closed  and ready for zone cleaning (i.e. is ready for reset)).


Further, Donlan teaches wherein the zone metadata is updated with an attribute of Controller Transitioned Full Zone to alert the host device that the one or more open zones have been transitioned to the full state ([Donlan Col. 33 Lines 50-54] describes transitioning an active zone to a closed zone because the zone is full, where it is described that a zone footer (i.e. metadata) is written to denote that the zone is full). 
	
	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan (US 10417190 B1) in view of Yang (US 20170255399 A1) as applied to claim 1 above, and further in view of Ohhashi (US 20170038994 A1).

Regarding Claim 2, Donlan in view of Yang teaches the storage device of claim 1.
Further, Donlan teaches updating an attribute in the zone metadata of Reset Full Zone Anticipated, Transition Zone to Full Recommendation, or Controller Transitioned Full Zone ([Donlan Fig. 4, Col. 21 Lines 14-21, Col. 33 Lines 50-54] describes zones that can be in a closed state (i.e. Controller Transitioned Full Zone / Reset Full Zone Anticipated); the closed state can represent both Controller Transitioned Full Zone and Reset Full Anticipated attributes as it is described how a footer is written to in the zone and is then considered in the full/closed state (Controller Transitioned Full Zone) and how zones can be reset and then reopened (i.e. showing that the zone must have had to been previously closed/full and anticipates a reset)).
Donlan in view of Yang does not teach wherein the controller is configured to issue an event to inform the host device that the zone metadata has changed.
[Ohhashi para. 0026] describes the memory controller sending a notification to the host to notify an unlocked state change to read and write from memory).
Donlan, Yang, and Ohhashi are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Donlan, Yang, and Ohhashi before him or her to modify the memory system of Donlan and Yang to include notifying the host of a zone change as taught by Ohhashi. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system to be more efficient as the storage device would know which regions can and cannot be written to as suggested by Ohhashi ([see Ohhashi para. 0009]). Therefore, it would have been obvious to combine Donlan, Yang, and Ohhashi to obtain the invention as specified in the instant application claims. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan (US 10417190 B1) in view of Yang (US 20170255399 A1) as applied to claim 1 above, and further in view of Patiejunas (US 9830111 B1).

Regarding Claim 4, Donlan in view of Yang teaches the storage device of claim 1.
Donlan in view of Yang does not explicitly teach wherein the zone metadata is updated with an attribute of Transition Zone to Full Recommendation to recommend to the host device to transition the one or more open zones to the full state.
Patiejunas teaches wherein the zone metadata is updated with an attribute of Transition Zone to Full Recommendation to recommend to the host device to transition the one or more open zones to the full state ([Patiejunas para. 0136] describes a capacity threshold may be met that indicates that new hardware may be beneficial (i.e. a threshold/indicator notes that the current storage device is almost full)).
Donlan, Yang, and Patiejunas are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Donlan, Yang, and Patiejunas before him or her to modify the memory system of Donlan and Yang to include recommending to the host to transition an open zone to a closed zone as taught by Patiejunas. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system to be more efficient as the storage device can accurately determine the capacity state of the sub-storage device and allocate additional storage devices or regions as needed, as suggested by Patiejunas ([see Patiejunas para. 0017]). Therefore, it would have been obvious to combine Donlan, Yang, and Patiejunas to obtain the invention as specified in the instant application claims. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan (US 10417190 B1)  in view of Yang (US 20170255399 A1) as applied to claim 1 above, and further in view of Chen (US 20090300082 A1).

Regarding Claim 6, Donlan in view of Yang teaches the storage device of claim 1.
Donlan in view of Yang do not teach wherein the controller is further configured to autonomously reset the one or more full zones when data stored in the one or more full zones is no longer valid.
Chen teaches wherein the controller is further configured to autonomously reset the one or more full zones when data stored in the one or more full zones is no longer valid ([Chen Fig. 7, para. 0042, para. 0044] describes if erased invalid data has been mapped to a full physical block, which has the capacity of the continuous space at least equal to the capacity of an erase unit, an erased instruction is issued to the controller; it is also described that the controller checks the logical block indicated by the instruction and modifies the record of the L2P mapping table to indicate that the logical block is not allocated with a physical memory block, and then erases the corresponding physical memory block; a PHOSITA can see that the erase unit can be the size of multiple blocks as commonly done in the art (i.e. the concept can be scaled to that of a memory region or zone)).
Donlan, Yang, and Chen are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Donlan, Yang, and Chen before him or her to modify the memory system of Donlan and Yang to include resetting full zones once the data is no longer valid as taught by Chen. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system to be more efficient as the storage device can reclaim space that is holding invalid for future writes. Therefore, it would have been obvious to combine Donlan, Yang, and Chen to obtain the invention as specified in the instant application claims. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donlan (US 10417190 B1) in view of Yang (US 20170255399 A1) as applied to claim 1 above, and further in view of Higgins (US 20170286288 A1) and Guo (US 20210019083 A1).

Regarding Claim 7, Donlan in view of Yang teaches the storage device of claim 1.
Donlan in view of Yang does not teach wherein the controller is further configured to: update the zone metadata to recommend to the host device to reset the one or more full zones when the one or more full zones are affected by read disturbs or charge leaks; and update the zone metadata to 
Higgins teaches wherein the controller is further configured to: update the zone metadata to recommend to the host device to reset the one or more full zones when the one or more full zones are affected by read disturbs or charge leaks ([Higgins para. 0090, para. 0101] describes adding superblocks (i.e. multiple blocks or a region of memory) into a urgent read disturb list depending on a read disturb count satisfying a predetermined threshold; the urgent read disturb list has a priority in garbage collection (i.e. if the memory region is affected  by a certain number of read disturbs, then the region is added to a list for reclamation or reset)).
Donlan, Yang, and Higgins are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Donlan, Yang, and Higgins before him or her to modify the memory system of Donlan and Yang to include updating zone states to full if the zone is affected by charge leaks as taught by Higgins. The suggestion and/or motivation for doing so would be obtaining the advantage of improving the performance and reliability of the memory system as the memory system can reclaim the region whose criteria meets the predefined urgent read disturb criteria, as suggested by Higgins ([see Higgins para. 0006]) . Therefore, it would have been obvious to combine Donlan, Yang, and Higgins to obtain the invention as specified in the instant application claims. 
Donlan in view of Yang and Higgins does not teach updating the zone metadata to recommend to the host device to transition the one or more open zones to the full state upon determining the one or more zones are unsuitable to store data.
However, Guo teaches updating the zone metadata to recommend to the host device to transition the one or more open zones to the full state upon determining the one or more zones are unsuitable to store data ([Guo para. 0048] describes that a zone may be put back in an unallocated status or assigned an error status indicating the zone cannot be used to read or write data, where the  full status indicates that no more blocks for a zone are available for writing data (i.e. blocks are storing data or are associated with a read/write error)).
Donlan, Yang, Higgins, and Guo are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Donlan, Yang, Higgins, and Guo before him or her to modify the memory system of Donlan, Yang, and Higgins to include updating zone states to full if the zone is unsuitable to hold data as taught by Guo. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory system to be more efficient as the storage device can be aware not to write to faulty memory regions which cannot be used to write or read data as suggested by Guo [see Guo para. 0048]. Therefore, it would have been obvious to combine Donlan, Yang, Higgins, and Guo to obtain the invention as specified in the instant application claims. 

Response to Arguments 
Examiner notes Applicant’s argument pertaining to the restriction dated 04/15/2021, however the Examiner respectfully disagrees and deems this argument not persuasive. The reason given by the Applicant of “independent claims 1, 8, and 14 include updating zone metadata, and thus, a search for Group I would necessarily overlap with a search for Groups II-III” is not persuasive in disproving a search burden as “updating zone metadata” is a broad concept in of itself. 
To reiterate, Claim 1 focuses on the transitioning of states of a memory region. Claim 8, focuses on determining the writable capacity of a memory region. Claim 14, focuses on error handling when writing to a memory region. Independent claims 1, 8, and 14 have different functionalities aside from the fact that zone metadata is updated. Although Claim 8 deals with writable capacity of a memory region, simply updating the zone metadata to reflect the writable capacity 
Due to the reasons above, a search burden as explained by the Examiner in the Election/Restriction requirement filed on 03/12/2021 still stand.
All arguments by the applicant are believed to be covered in the body of this office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 04/15/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.N./Examiner, Art Unit 2132                                                                                                                                                                                                        /ANDREW J CHEONG/Primary Examiner, Art Unit 2138